Exhibit 10.1
INVESTMENT MANAGEMENT TRUST AGREEMENT
     This Agreement is made effective as of October 8, 2010 by and between Hicks
Acquisition Company II, Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”).
     WHEREAS, the Company’s registration statement on Form S-1, No. 333-167809
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), which consist of one share
of the Company’s common stock, par value $0.0001 per share (the “Common Stock”)
and one warrant to purchase the Company’s Common Stock (the “Warrants”), (such
initial public offering hereinafter referred to as the “Offering”) has been
declared effective as of the date hereof (the “Effective Date”) by the
Securities and Exchange Commission; and
     WHEREAS, the Company has entered into an Underwriting Agreement with
Citigroup Global Markets Inc. as representative of the several underwriters (the
“Underwriters”) named therein (the “Underwriting Agreement”); and
     WHEREAS, as described in the Registration Statement, $149,250,000 of the
gross proceeds of the Offering and sale of the Sponsor Warrants (as defined in
the Underwriting Agreement) (or $171,300,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account (the “Trust Account”) for the benefit of
the Company and the holders of the Company’s Common Stock underlying the Units
issued in the Offering as hereinafter provided (the amount to be delivered to
the Trustee will be referred to hereinafter as the “Property,” the stockholders
for whose benefit the Trustee shall hold the Property will be referred to as the
“Public Stockholders,” and the Public Stockholders and the Company will be
referred to together as the “Beneficiaries”); and
     WHEREAS, the Company and the Trustee desire to enter into this Agreement to
set forth the terms and conditions pursuant to which the Trustee shall hold the
Property.
     IT IS AGREED:
1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:
          (a) Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in the Trust Account at JP Morgan Chase, N.A.
and at a brokerage institution selected by the Trustee that is satisfactory to
the Company;
          (b) Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;
          (c) In a timely manner, upon the written instruction of the Company
invest and reinvest the Property in United States government securities within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 180 days or less, or in money market funds meeting
the conditions of paragraphs (c)(2), (c)(3) and (c)(4) of Rule 2a-7 promulgated
under the Investment Company Act of 1940, as amended, as determined by the
Company;

1



--------------------------------------------------------------------------------



 



          (d) Collect and receive, when due, all interest arising from the
Property, which shall become part of the “Property,” as such term is used
herein;
          (e) Promptly notify the Company and Citigroup Global Markets Inc. of
all communications received by the Trustee with respect to any Property
requiring action by the Company;
          (f) Supply any necessary information or documents as may be requested
by the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account;
          (g) Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;
          (h) Render to the Company monthly written statements of the activities
of, and amounts in, the Trust Account reflecting all receipts and disbursements
of the Trust Account;
          (i) Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer or Chairman of the board of directors (the “Board”) or other
authorized officer of the Company, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account only as directed in the
Termination Letter and the other documents referred to therein. The Trustee
understands and agrees that, except as provided in this Section 1(i) and in
Section 1(n), disbursements from the Trust Account shall be made only pursuant
to the terms of a duly executed Tax Payment Withdrawal Instruction, Tax Refund
Instruction, Interest Withdrawal Instruction or Permitted Purchase of Shares
Withdrawal Instruction, as set forth in Section 1(j), 1(k), 1(l) or 1(m),
respectively, as the case may be; provided, however, that in the event the
Trustee receives a Termination Letter in a form substantially similar to
Exhibit B hereto, or if the Trustee begins to liquidate the Property because it
has received no such Termination Letter by the date that is 21 months from the
closing of the offering, or on such other date as may be determined in the
Company’s certificate of incorporation following the liquidation of the
Property, the Trustee shall keep the Trust Account open until the earliest to
occur of (i) twelve (12) months following the date the Property has been
distributed to the Public Stockholders; (ii) the Trustee’s receipt of a letter
in a form substantially similar to Exhibit D hereto; or (iii) a written notice
from the Company’s independent registered public accountants stating that the
Company will not be receiving any tax refund on its income tax obligation. The
provisions of this Section 1(i) may not be modified, amended or deleted under
any circumstances;
          (j) Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit C (a “Tax Payment Withdrawal Instruction”), the Trustee shall distribute
to the Company the amount requested by the Company to cover any income or
franchise tax obligation owed by the Company as a result of assets of the
Company or interest or other income earned on the funds held in the Trust

2



--------------------------------------------------------------------------------



 



Account, which amount shall be paid directly to the Company by electronic funds
transfer or other method of prompt payment, and the Company shall forward such
payment to the relevant taxing authority; provided, however, that to the extent
there is not sufficient cash in the Trust Account to pay such tax obligation,
the Trustee shall liquidate such assets held in the Trust Account as shall be
designated by the Company in writing to make such distribution; provided further
that if the tax to be paid is a franchise tax, the written request by the
Company to make such distribution shall be accompanied by a copy of the
franchise tax bill from the State of Delaware and a written statement from the
principal financial officer of the Company setting forth the actual amount
payable. The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
has no responsibility to look beyond said request;
          (k) Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit D (a “Tax Refund Instruction”), the Trustee shall distribute to the
Company’s Public Stockholders, less amounts to be disbursed to the Company to
cover accrued expenses as set forth in the Tax Refund Instruction, amounts
deposited by the Company into the Trust Account that the Company has represented
to be tax refund(s) of the Company’s income tax obligations;
          (l) Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit E (an “Interest Withdrawal Instruction”), the Trustee shall distribute
to the Company the amount requested by the Company to be used for working
capital requirements; provided, however, that the aggregate amount of all such
distributions pursuant to this Section 1(l) shall not exceed $2,250,000 in
interest income (net of franchise and income taxes payable), in the event the
underwriters’ over-allotment option in the Offering is not exercised in full, or
$2,587,500 in interest income (net of franchise and income taxes payable), if
the underwriters’ over-allotment option in the Offering is exercised in full
(or, if the over-allotment option is not exercised in full, but is exercised in
part, the amount in interest income (net of franchise and income taxes payable)
to be released shall be increased proportionally in relation to the proportion
of the over-allotment option which was exercised);
          (m) Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit F (a “Permitted Purchase of Shares Withdrawal Instruction”), the Trustee
shall distribute to the Company the amount requested by the Company to be used
to purchase up to 2,250,000 shares of the Common Stock, in the event the
underwriters’ over-allotment option in the Offering is not exercised in full or
up to 2,587,500 shares of the Common Stock in the event the underwriters’
over-allotment option in the Offering is exercised in full, not to exceed the
per share amount then held in the Trust Account (or, if the over-allotment
option is not exercised in full, but is exercised in part, the number of shares
that may be purchased shall be increased proportionally in relation to the
proportion of the over-allotment option which was exercised) (such purchase
hereinafter referred to as the “Permitted Purchases”); provided, however, that
to the extent there is not sufficient cash in the Trust Account to make such
distribution the Trustee shall liquidate such assets held in the Trust Account,
as shall be designated by the Company in writing to make such distribution; and
          (n) If requested by the Company in connection with the delivery of the
Termination Letter, to the extent that there is any interest accrued on the
Property held in the Trust Account not required to pay franchise and income
taxes, the Trustee shall distribute to the Company an amount of up to $100,000
of such accrued interest (as requested by the Company) to cover such dissolution
costs and expenses.
2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

3



--------------------------------------------------------------------------------



 



          (a) Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board, President, Chief Executive Officer or
Chief Financial Officer. In addition, except with respect to its duties under
Sections 1(i) through 1(n) hereof, the Trustee shall be entitled to rely on, and
shall be protected in relying on, any verbal or telephonic advice or instruction
which it, in good faith and with reasonable care, believes to be given by any
one of the persons authorized above to give written instructions, provided that
the Company shall promptly confirm such instructions in writing;
          (b) Subject to Section 4 hereof, hold the Trustee harmless and
indemnify the Trustee from and against any and all expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by it hereunder and in connection with any
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand, which in any way arises out of
or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any interest earned on the Property, except for expenses and losses
resulting from the Trustee’s gross negligence, fraud or willful misconduct.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this Section 2(b), it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim; provided that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which such
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;
          (c) Pay the Trustee the fees set forth on Schedule A hereto, including
an initial acceptance fee, an annual fee and a transaction processing fee for
each disbursement made pursuant to Sections 1(j), 1(l), 1(m) and 1(n), and the
usual and customary service fees of the Trustee as paying agent (“Paying Agent”)
pursuant to Section 1(k) hereof, which fees shall be subject to modification by
the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees unless and until it is distributed to the
Company pursuant to Sections 1(j) through 1(n) hereof. The Company shall pay the
Trustee the initial acceptance fee and the first annual fee at the consummation
of the Offering and thereafter on the anniversary of the Effective Date. The
Trustee shall refund to the Company the annual fee (on a pro rata basis) with
respect to any period after the liquidation of the Trust Account. The Company
shall not be responsible for any other fees or charges of the Trustee except as
set forth in this Section 2(c) and as may be provided in Section 2(b) hereof;
          (d) In connection with any vote of the Company’s Public Stockholders
regarding a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (a “Business Combination”), provide to the Trustee an affidavit
or certificate of the inspector of elections for the stockholder meeting
verifying the vote of the Public Stockholders regarding such Business
Combination;

4



--------------------------------------------------------------------------------



 



          (e) Provide Citigroup Global Markets Inc. with a copy of any
Termination Letter(s) and/or any other correspondence that the Company sends to
the Trustee with respect to any proposed withdrawal from the Trust Account
promptly after it issues the same;
          (f) In the event the Company is entitled to receive a tax refund on
its income tax obligation, and promptly after the amount of such refund is
determined on a final basis, provide the Trustee with notice in writing (with a
copy to Citigroup Global Markets Inc.) of the amount of such income tax refund;
and
          (g) Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement.
3. Limitations of Liability. The Trustee shall have no responsibility or
liability for:
          (a) Taking any action with respect to the Property, other than as
directed in Section 1 hereof and the Trustee shall have no liability to any
party except for liability arising out of the Trustee’s gross negligence, fraud
or willful misconduct;
          (b) Instituting any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;
          (c) Refunding any depreciation in principal of any Property;
          (d) Assuming that the authority of any person designated by the
Company to give instructions hereunder shall not be continuing unless provided
otherwise in such designation, or unless the Company shall have delivered a
written revocation of such authority to the Trustee;
          (e) Any action taken or omitted by it, or any action suffered by it to
be taken or omitted, in good faith and in the Trustee’s best judgment, except
for the Trustee’s gross negligence, fraud or willful misconduct whether to the
other parties hereto or anyone else. The Trustee may rely conclusively and shall
be protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee, which counsel may be
Company’s counsel), statement, instrument, report or other paper or document
(not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) to which the Trustee believes, in good faith and with
reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;
          (f) Verifying the accuracy of the information contained in the
Registration Statement,

5



--------------------------------------------------------------------------------



 



          (g) Providing any assurance on any Business Combination entered into
by the Company or any other action taken by the Company as contemplated by the
Registration Statement;
          (h) Filing information returns on behalf of the Trust Account with any
local, state or federal taxing authority or providing periodic written
statements to the Company documenting the taxes payable by the Company, if any,
relating to any interest income earned on the Property;
          (i) Preparing, executing and filing tax reports, income or other tax
returns and paying any taxes with respect to any income earned by, and
activities relating to, the Trust Account, regardless of whether such tax is
payable by the Trust Account or the Company, including, but not limited to,
income tax obligations (it being expressly understood that, as set forth in
Section 1(j) hereof, if there is any income tax obligation relating to the
income of the Property in the Trust Account, then, only at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account in an amount specified by the Company as owing
to the applicable taxing authority), which amount shall be paid directly to the
Company by electronic funds transfer or other method of prompt payment, and the
Company shall forward such payment to the appropriate taxing authority; and
          (j) Verifying calculations, qualifying or otherwise approving the
Company’s written requests for distributions pursuant to Sections 1(j) through
1(n) hereof.
4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have in the future. In the event the Trustee has
any Claim against the Company under this Agreement, including, without
limitation, under Section 2(b) hereof, the Trustee shall pursue such Claim
solely against the Company and not against the Property or any monies in the
Trust Account.
5. Termination. This Agreement shall terminate as follows:
          (a) If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee. At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or
          (b) At such time that the Trustee has completed the liquidation of the
Trust Account and its obligations in accordance with the provisions of
Section 1(i) hereof (which section may not be amended under any circumstances)
and distributed the Property in

6



--------------------------------------------------------------------------------



 



accordance with the provisions of the Termination Letter, thereafter this
Agreement shall terminate except with respect to Section 2(b).
6. Miscellaneous.
          (a) The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.
          (b) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.
          (c) This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for
Section 1(i) hereof (which section may not be amended under any circumstances),
this Agreement or any provision hereof may only be changed, amended or modified
(other than to correct a typographical error) by a writing signed by each of the
parties hereto. AS TO ANY CLAIM, CROSS-CLAIM OR COUNTERCLAIM IN ANY WAY RELATING
TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY.
          (d) This Agreement or any provision hereof may only be changed,
amended or modified pursuant to Section 6(c) hereof with the Consent of the
Public Stockholders; provided, however, that no such change, amendment or
modification may be made to Section 1(i) hereof (which section may not be
amended under any circumstances), it being the specific intention of the parties
hereto that each Public Stockholder is, and shall be, a third party beneficiary
of this Section 6(d) with the same right and power to enforce this Section 6(d)
as either of the parties hereto. For purposes of this Section 6(d), the “Consent
of the Public Stockholders” means receipt by the Trustee of a certificate from
the inspector of elections of the stockholder meeting certifying that either
(a) the Public Stockholders of record as of a record date established in
accordance with Section 213(a) of the Delaware General Corporation Law, as
amended (“DGCL”) who hold sixty-five percent (65%) or more of all then
outstanding shares of the Common Stock, have voted in favor of such change,
amendment or modification, or (b) the Public Stockholders of record as of the
record date who hold sixty-five percent (65%) or more of all then outstanding
shares of the Common Stock, have delivered to such entity a signed writing
approving such change, amendment or modification. Except for any liability
arising out of the Trustee’s gross negligence, fraud or willful misconduct, the
Trustee may rely conclusively on the

7



--------------------------------------------------------------------------------



 



certification from the inspector or elections referenced above and shall be
relieved of all liability to any party for executing the proposes amendment in
reliance thereon.
          (e) The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, State of New York, for
purposes of resolving any disputes hereunder.
          (f) Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:
if to the Trustee, to:
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson or Frank DiPaolo
Fax No.: (212) 509-5150
if to the Company, to:
Hicks Acquisition Company II, Inc.
100 Crescent Court, Suite 1200
Dallas, Texas 75201
Attn: Robert M. Swartz
Fax No.: (214) 615-2221
in either case with a copy to:
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Attn: General Counsel
Fax No.: (212) 816-7912
and
Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas 75201
Attn: James A. Deeken
Fax No.: (214) 969-4343
and

8



--------------------------------------------------------------------------------



 



Bingham McCutchen LLP
399 Park Avenue
New York, New York 10022
Attn: Ann F. Chamberlain
Fax No.: (212) 702-3604
          (g) Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.
          (h) Each of the Company and the Trustee hereby acknowledge that the
Public Stockholders, solely for purposes of Sections 6(c) and 6(d) hereof, are
third party beneficiaries of this Agreement.
[Signature Page Follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Investment
Management Trust Agreement as of the date first written above.

                Continental Stock Transfer & Trust Company, as Trustee

   
 
  By:   /s/ Frank A. DiPaolo    
 
  Name:   Frank A. DiPaolo    
 
  Title:   CEO    
 
                Hicks Acquisition Company II, Inc.    
 
           
 
  By:   /s/ Robert M. Swartz    
 
      Robert M. Swartz    
 
      President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



SCHEDULE A

                  Time and method of     Fee Item   payment   Amount
Initial acceptance fee.
  Initial closing of Offering by wire transfer.   $ 1,000  
 
           
Annual fee.
  First year, initial closing of Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check.   $
5,000  
 
           
Transaction processing fee for disbursements to Company under Sections 1(j),
1(l) and 1(m).
  Deduction by Trustee from accumulated income following disbursement made to
Company under Section 2.   $ 250  
 
           
Paying Agent services for distributions made to shareholders pursuant to Section
1(k).
  Liquidation of the Trust Account pursuant to Section 1(i) and distribution of
income tax refunds, as directed by the Company pursuant Section 1(k) and letter
instruction in the form of Exhibit D.   Usual and customary service fees from
time to time applicable to Paying Agent services of Trustee.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Letterhead of Company]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

 Re:   Trust Account No.      Termination Letter

Gentlemen:
     Pursuant to Section 1(i) of the Investment Management Trust Agreement
between Hicks Acquisition Company II, Inc. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of October 8, 2010 (“Trust
Agreement”), this is to advise you that the Company has entered into an
agreement (“Business Agreement”) with                     (“Target Business”) to
consummate a business combination with Target Business (“Business Combination”)
on or about [insert date]. The Company shall notify you at least forty-eight
(48) hours in advance of the actual date of the consummation of the Business
Combination (“Consummation Date”). Capitalized terms used but not defined herein
shall have the meanings set forth in the Trust Agreement.
     In accordance with the terms of the Trust Agreement, we hereby authorize
you to commence to liquidate all of the assets of the Trust Account on [insert
date] , and to transfer the proceeds into the trust checking account at JP
Morgan Chase, N.A. to the effect that, on the Consummation Date, all of funds
held in the Trust Account will be immediately available for transfer to the
account or accounts that the Company shall direct on the Consummation Date. It
is acknowledged and agreed that while the funds are on deposit in the trust
checking account at JP Morgan Chase, N.A. awaiting distribution, the Company
will not earn any interest or dividends.
     On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination is in the process of being
consummated (the “Notification”) and (ii) the Company shall deliver to you a
written instruction signed by the Company and Citigroup Global Markets Inc. with
respect to the transfer of the funds held in the Trust Account, (“Instruction
Letter”). You are hereby directed and authorized to transfer the funds held in
the Trust Account immediately upon your receipt of the Notification and the
Instruction Letter, in accordance with the terms of the Instruction Letter. In
the event that certain deposits held in the Trust Account may not be liquidated
by the Consummation Date without penalty, you will notify the Company in writing
of the same and the Company shall direct you as to whether such funds should
remain in the Trust Account and be distributed after the Consummation Date to
the Company. Upon the distribution of all the funds, net of any

 



--------------------------------------------------------------------------------



 



payments necessary for reasonable unreimbursed expenses related to liquidating
the Trust Account, your obligations under the Trust Agreement shall be
terminated.
     In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.

                  Very truly yours,    
 
                Hicks Acquisition Company II, Inc.    
 
           
 
  By:        
 
  Name:        
 
  Title:        

cc: Citigroup Global Markets Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[Letterhead of Company]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

     Re:   Trust Account No.       Termination Letter         

Gentlemen:
     Pursuant to Section 1(i) of the Investment Management Trust Agreement
between Hicks Acquisition Company II, Inc. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of October 8, 2010 (“Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a Target Company (“Business Combination”) within the
time frame specified in the Company’s Certificate of Incorporation, as described
in the Company’s Prospectus relating to the Offering. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.
     In accordance with the terms of the Trust Agreement, [to the extent that
there is any interest accrued on the Property held in the Trust Account as of
the date hereof that is not required to pay franchise and income taxes, the
Company hereby request the release of [$               ] of such accrued
interest to pay the costs and expenses associated with implementing its plan of
dissolution. In accordance with the terms of the Trust Agreement, you are hereby
directed to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at: [WIRE INSTRUCTION
INFORMATION].
In addition, following such distribution,]1 we hereby authorize you to liquidate
all of the assets in the Trust Account on                     20___and to
transfer the total proceeds into the trust checking account at JP Morgan Chase,
N.A. to await distribution to the remaining Public Stockholders. The Company has
selected the date that is 21 months from the closing of the Offering as the
record date for the purpose of determining the remaining Public Stockholders
entitled to receive their share of the liquidation proceeds. You agree to be the
Paying Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Company’s remaining stockholders in
accordance with the terms of the Trust Agreement and the Certificate of
Incorporation of the Company. Upon the distribution of all the funds, net of any
payments necessary for reasonable unreimbursed expenses related to liquidating
the Trust Account, your obligations under the Trust Agreement shall be
terminated, except to the extent otherwise provided in Section 1(k) of the Trust
Agreement.

                  Very truly yours,    
 
                Hicks Acquisition Company II, Inc.    
 
           
 
  By:        
 
  Name:        
 
  Title:        

 

1   Include if the Company does not have sufficient funds to cover the costs and
expenses associated with implementing its plan of dissolution and specify the
amount requested (not to exceed $100,000).

cc: Citigroup Global Markets Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[Letterhead of Company]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

          Re:   Trust Account No.           

Gentlemen:
     Pursuant to Section 1(j) of the Investment Management Trust Agreement
between Hicks Acquisition Company II, Inc. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of October 8, 2010 (“Trust
Agreement”), the Company hereby requests that you deliver to the Company
$                                         of the interest income earned on the
Property as of the date hereof. Capitalized terms used but not defined herein
shall have the meanings set forth in the Trust Agreement.
     The Company needs such funds to pay for the tax obligations as set forth on
the attached tax return or tax statement. In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:
[WIRE INSTRUCTION INFORMATION]

                  Very truly yours,    
 
                Hicks Acquisition Company II, Inc.    
 
           
 
  By:        
 
  Name:        
 
  Title:        

cc: Citigroup Global Markets Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[Letterhead of Company]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

          Re:   Trust Account No.           

Gentlemen:
     Pursuant to Section 1(k) of the Investment Management Trust Agreement
between Hicks Acquisition Company II, Inc. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of October 8, 2010 (“Trust
Agreement”), this is to advise you that the Company will be receiving a refund
in the amount of $                                         representing a
portion of the taxes it paid to satisfy its income tax obligation. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.
     In accordance with the terms of the Trust Agreement, we hereby authorize
you to deposit the proceeds of such tax refund into the Trust Account, and to
transfer the total proceeds to the trust checking account at JP Morgan Chase,
N.A. for immediate distribution, less amounts for accrued expenses of the
Company as set forth below, to the Company’s remaining Public Stockholders of
record as of the date on which the Company redeemed the shares of common stock
sold in the Offering; provided, that $                     shall instead be
disbursed to the Company to cover accrued expenses. You agree to be the Paying
Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the remaining Public Stockholders in
accordance with the terms of the Trust Agreement and the Certificate of
Incorporation of the Company. Upon the distribution of all the funds, net of any
payments for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated:
[WIRE INSTRUCTION INFORMATION]

            Very truly yours,

Hicks Acquisition Company II, Inc.
      By:         Name:           Title:        

     cc: Citigroup Global Markets Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[Letterhead of Company]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

          Re:   Trust Account No.           

Gentlemen:
          Pursuant to Section 1(l) of the Investment Management Trust Agreement
between Hicks Acquisition Company II, Inc. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of October 8, 2010 (“Trust
Agreement”), this is to advise you that the Company hereby requests that you
deliver to the Company $                                         of the
interest, net of franchise and income taxes payable, earned on the Property as
of the date hereof, which does not exceed, in the aggregate with all such prior
disbursements pursuant to Section 1(l), if any, the maximum amount set forth in
Section 1(l).
          The Company needs such funds to cover working capital requirements. In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:
[WIRE INSTRUCTION INFORMATION]

            Very truly yours,

Hicks Acquisition Company II, Inc.
      By:         Name:           Title:          

cc: Citigroup Global Markets Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
[Letterhead of Company]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

          Re:   Trust Account No.           

Gentlemen:
          Pursuant to Section 1(m) of the Investment Management Trust Agreement
between Hicks Acquisition Company II, Inc. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of October 8, 2010 (“Trust
Agreement”), this is to advise you that the Company hereby requests that you
deliver to the Company $        to fund the Permitted Purchases (as defined in
the Trust Agreement).
          In accordance with the terms of the Trust Agreement, you are hereby
directed and authorized to transfer (via wire transfer) such funds promptly upon
your receipt of this letter to the Company’s operating account at:
[WIRE INSTRUCTION INFORMATION]

            Very truly yours,

Hicks Acquisition Company II, Inc.
      By:         Name:           Title:          

cc: Citigroup Global Markets Inc.

 